Name: Commission Regulation (EC) No 431/2003 of 7 March 2003 fixing the export refunds on syrups and certain other sugar products exported without further processing
 Type: Regulation
 Subject Matter: trade;  beverages and sugar;  trade policy;  foodstuff
 Date Published: nan

 Avis juridique important|32003R0431Commission Regulation (EC) No 431/2003 of 7 March 2003 fixing the export refunds on syrups and certain other sugar products exported without further processing Official Journal L 065 , 08/03/2003 P. 0018 - 0020Commission Regulation (EC) No 431/2003of 7 March 2003fixing the export refunds on syrups and certain other sugar products exported without further processingTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular the second subparagraph of Article 27(5) thereof,Whereas:(1) Under Article 27 of Regulation (EC) No 1260/2001, the difference between world market quotations or prices for the products listed in Article 1(1)(d) of that Regulation and prices in the Community may be covered by export refunds.(2) Under Article 3 of Commission Regulation (EC) No 2135/95 of 7 September 1995 laying down detailed rules of application for the grant of export refunds in the sugar sector(3), the export refund on 100 kilograms of the products listed in Article 1(1)(d) of Regulation (EC) No 1260/2001 is equal to the basic amount multiplied by the sucrose content plus, where applicable, other sugars calculated in sucrose equivalent. The sucrose content of the product in question is determined in accordance with Article 3 of Commission Regulation (EC) No 2135/95.(3) Under Article 30(3) of Regulation (EC) No 1260/2001, the basic amount of the refund on sorbose exported without further processing is equal to the basic amount of the refund less one-hundredth of the production refund in force, set in accordance with Commission Regulation (EC) No 1265/2001 of 27 June 2001 laying down detailed rules for the application of Regulation (EC) No 1260/2001 as regards granting the production refund on certain sugar products used in the chemical industry(4), to the products listed in the Annex to that Regulation.(4) Under Article 30(2) of Regulation (EC) No 1260/2001, the basic amount of the refund on the other products listed in Article 1(1)(d) of that Regulation exported without further processing must be equal to one-hundredth of an amount obtained by taking account, on the one hand, of the difference between the intervention price for white sugar for the non-deficit Community areas for the month for which the basic amount is fixed and the quotations or prices for white sugar recorded on the world market and, on the other, of the need to strike a balance between the use of Community basic products in the manufacture of processed goods for export to third countries and the use of third country products brought in under inward-processing arrangements.(5) Under Article 30(4) of Regulation (EC) No 1260/2001, the application of the basic amount may be restricted to specific products listed in Article 1(1)(d) of that Regulation.(6) Under Article 27(2) of Regulation (EC) No 1260/2001 refunds may be granted for export without further processing of the products listed in Article 1(1)(f), (g) and (h) of that Regulation. The refund must be fixed per 100 kilograms of dry matter taking particular account of the refund for products falling within CN code 1702 30 91 and for the products listed in Article 1(1)(d) of Regulation (EC) No 1260/2001 and of the economic aspects of the planned exports. In the case of the products listed in Article (1)(1)(f) and (g) of that Regulation, the refund is granted only to products complying with the conditions in Article 5 of Regulation (EC) No 2135/95, and in the case of the products listed in Article 1(1)(h), the refund is granted only to products complying with the conditions in Article 6 of Regulation (EC) No 2135/95.(7) The above refunds must be fixed every month. They may be altered in the intervening period.(8) Under the first subparagraph of Article 27(5) of Regulation (EC) No 1260/2001, the situation on the world market or the specific requirements of certain markets may make it necessary to vary the refund for the products listed in Article 1 of that Regulation, depending on their destination.(9) The significant and rapid increase in preferential imports of sugar from the countries of the western Balkans since the start of 2001 and in exports of Community sugar to those countries appears to be highly artificial in nature.(10) To prevent any abuse through reimportation into the European Union of sugar products in receipt of an export refund, no refund should be fixed for the countries of the western Balkans for the products listed in this Regulation.(11) In light of the above, the refunds for the products in question should be set at the appropriate rates.(12) The Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The export refunds on the products listed in Article 1(1)(d)(f)(g) and (h) of Regulation (EC) No 1260/2001, exported without further processing, shall be as set out in the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 214, 8.9.1995, p. 16.(4) OJ L 178, 30.6.2001, p. 63.ANNEXEXPORT REFUNDS ON SYRUPS AND CERTAIN OTHER SUGAR PRODUCTS EXPORTED WITHOUT FURTHER PROCESSING>TABLE>NBThe product codes and the 'A' series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1).The numeric destination codes are set out in Commission Regulation (EC) No 2020/2001 (OJ L 273, 16.10.2001, p. 6).The other destinations are defined as follows:S00: all destinations (third countries, other territories, victualling and destinations treated as exports from the Community) with the exception of Albania, Croatia, Bosnia and Herzegovina, Serbia and Montenegro (including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999) and the Former Yugoslav Republic of Macedonia, except for sugar incorporated into the products referred to in Article 1(2)(b) of Council Regulation (EC) No 2201/96 (OJ L 297, 21.11.1996, p. 29).